IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,926-01


                   EX PARTE KERRANCE RAMONE BROWN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. W-25821-C-1 IN THE 251ST DISTRICT COURT
                            FROM RANDALL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

the intent to deliver a controlled substance and unlawful possession of a firearm by a felon. He was

sentenced to thirty years’ imprisonment on each count. He did not appeal his convictions.

        Applicant contends that trial counsel rendered ineffective assistance. Applicant has alleged

facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984); Ex parte

Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). Trial counsel filed a sworn affidavit in

response to Applicant’s claims, but the trial court made no findings of fact and conclusions of law.
                                                                                                      2

       The trial court shall determine whether the statements in counsel’s affidavit are credible,

counsel’s conduct was deficient, and Applicant was prejudiced. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 45 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: November 21, 2018
Do not publish